     Case 2:19-cv-10417-PA-SS Document 9 Filed 12/11/19 Page 1 of 2 Page ID #:40

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          CV 19-10417 PA (SSx)                                         Date    December 11, 2019
 Title             Nat’l Acad. of Recording Arts & Sciences, Inc. v. FX Group, LLC



 Present: The Honorable          PERCY ANDERSON, UNITED STATES DISTRICT JUDGE
         Kamilla Sali-Suleyman                             Not Reported                         N/A
                 Deputy Clerk                             Court Reporter                      Tape No.
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                             None                                                None
 Proceedings:                 IN CHAMBERS — COURT ORDER

       The Court is in receipt of the Complaint filed by plaintiff National Academy of Recording
Arts & Sciences, Inc. (“Plaintiff” or “NARAS”) against defendant FX Group, LLC
(“Defendant” or “FX”). The Complaint alleges that this Court possesses diversity jurisdiction
over this action pursuant to 28 U.S.C. § 1332.

        Federal courts have subject matter jurisdiction only over matters authorized by the
Constitution and Congress. Bender v. Williamsport Area School Dist., 475 U.S. 534, 541, 106
S. Ct. 1326, 1331, 89 L. Ed. 2d 501 (1986). In seeking to invoke this Court’s jurisdiction,
Plaintiff bears the burden of proving that jurisdiction exists. Scott v. Breeland, 792 F.2d 925,
927 (9th Cir. 1986). The Federal Rule of Civil Procedure 8(a) requires that “[a] pleading that
states a claim for relief must contain . . . a short and plain statement of the grounds for the
court’s jurisdiction . . . .” Fed. R. Civ. P. 8(a)(1). This District’s Local Rules further provide
that “[t]he statutory or other basis for the exercise of jurisdiction by this Court shall be plainly
stated in . . . any document invoking this Court’s jurisdiction.” Local Civil Rule 8-1.

        To establish citizenship for diversity purposes, a natural person must be a citizen of the
United States and be domiciled in a particular state. Kantor v. Wellesley Galleries, Ltd., 704
F.2d 1088, 1090 (9th Cir. 1983). Persons are domiciled in the places they reside with the intent
to remain or to which they intend to return. See Kanter v. Warner-Lambert Co., 265 F.3d 853,
857 (9th Cir. 2001). “A person residing in a given state is not necessarily domiciled there, and
thus is not necessarily a citizen of that state.” Id. A corporation is a citizen of both its state of
incorporation and the state in which it has its principal place of business. 28 U.S.C.
§ 1332(c)(1); see also New Alaska Dev. Corp. v. Guetschow, 869 F.2d 1298, 1300-01 (9th Cir.
1989). Finally, the citizenship of a partnership or other unincorporated entity is the citizenship
of its members. See Johnson v. Columbia Props. Anchorage, LP, 437 F.3d 894, 899 (9th Cir.
2006) (“[L]ike a partnership, an LLC is a citizen of every state of which its owners/members are
citizens.”); Marseilles Hydro Power, LLC v. Marseilles Land & Water Co., 299 F.3d 643, 652
(7th Cir. 2002) (“the relevant citizenship [of an LLC] for diversity purposes is that of the
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 2
     Case 2:19-cv-10417-PA-SS Document 9 Filed 12/11/19 Page 2 of 2 Page ID #:41

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       CV 19-10417 PA (SSx)                                      Date    December 11, 2019
 Title          Nat’l Acad. of Recording Arts & Sciences, Inc. v. FX Group, LLC

members, not of the company”); Handelsman v. Bedford Village Assocs., Ltd. P’ship, 213 F.3d
48, 51-52 (2d Cir. 2000) (“a limited liability company has the citizenship of its membership”);
Cosgrove v. Bartolotta, 150 F.3d 729, 731 (7th Cir. 1998); TPS Utilicom Servs., Inc. v. AT & T
Corp., 223 F. Supp. 2d 1089, 1101 (C.D. Cal. 2002) (“A limited liability company . . . is treated
like a partnership for the purpose of establishing citizenship under diversity jurisdiction.”).

       In support of its allegation that this Court possesses diversity jurisdiction over this action,
the Complaint alleges that Defendant “is a Florida limited liability company with its principal
place of business located . . . [in] Tampa, Florida . . . .” (Compl. ¶ 7.) Because the Complaint
alleges the citizenship of Defendant as if it were a corporation, rather than a limited liability
company, the Complaint has not properly alleged the citizenship of that party. “Absent unusual
circumstances, a party seeking to invoke diversity jurisdiction should be able to allege
affirmatively the actual citizenship of the relevant parties.” Kanter, 265 F.3d at 857. As a result,
Plaintiff’s allegations are not sufficient to invoke this Court’s diversity jurisdiction.

        Accordingly, the Court dismisses Plaintiff’s Complaint for lack of subject matter
jurisdiction. A district court may, and should, grant leave to amend when it appears that subject
matter jurisdiction may exist, even though the complaint inadequately alleges jurisdiction. See
28 U.S.C. § 1653; Trentacosta v. Frontier Pacific Aircraft Industries, Inc., 813 F.2d 1553, 1555
(9th Cir. 1987). Therefore, the Court grants Plaintiff leave to amend the Complaint to establish
federal subject matter jurisdiction. Plaintiff’s First Amended Complaint, if any, is to be filed by
December 23, 2019. The failure to file a First Amended Complaint by that date or to adequately
allege the Court’s jurisdiction may result in the dismissal of this action without prejudice.

         IT IS SO ORDERED.




CV-90 (06/04)                             CIVIL MINUTES - GENERAL                             Page 2 of 2
